Citation Nr: 9926715	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-44 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for valvular heart 
disease, currently evaluated as 60 percent disabling.  

2.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to August 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The case was remanded by the Board in December 1998.


FINDINGS OF FACT

1.  The veteran failed to report for a VA examination 
scheduled to evaluate his heart disease in light of the 
revised regulations that became effective in January 1998.

2.  The veteran's heart disorder is manifested by heart 
enlargement, dyspnea on walking 1 to 2 blocks and a systolic 
murmur, with more than light manual labor precluded.  

3.  Service connection is currently in effect for valvular 
heart disease, rated 60 percent disabling.  

4.  The veteran reported that he had 4 years of high school 
education and work experience as a truck driver. 

5.  The service-connected disability, standing alone, is 
shown to be of such severity as to effectively preclude all 
forms of substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
valvular heart disease have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.655, 4.104, Code 7000 (1998).  

2.  The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. § 1155 (1991); 38 C.F.R. §§ 3.340, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

I.  Increased Rating 

Service connection for aortic insufficiently was granted by 
the RO in an August 1972 rating decision.  The rating was 
increased to the present level of 60 percent by rating 
decision dated in April 1989.

It is noted that the regulations regarding the evaluations 
for cardiovascular disease were recently revised.  Where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
revised regulations may not be applied prior to their 
effective date.  Rhodan v West, 12 Vet. App. 55 (1998).  The 
case was remanded in December 1998 in part to consider the 
new regulations that became effective in January 1998.  It 
was required that the RO determine whether the medical 
evidence of record was sufficient to evaluated the claim 
under the new criteria, and, if not, to schedule a VA 
examination.  It was determined that an additional 
examination was necessary, but the veteran failed to report 
for the examination that was scheduled.  Where the veteran 
fails to report for a VA examination in connection with a 
claim for in increased rating, the claim will be denied.  
38 C.F.R. § 3.655.  Therefore, an increase under the revised 
criteria is denied.  

Private outpatient treatment records, dated from 1972 to 1993 
have been received in connection with the veteran's claim.  
These records primarily show treatment for non-service-
connected disabilities.  

The veteran was hospitalized at a VA facility in October 1992 
for complaints of a seizure.  Evaluation determined that the 
seizure disorder was probably due to alcohol withdrawal.  He 
as again hospitalized at a VA facility in July 1994 for 
bilateral lower extremity claudication, greater on the left 
than the right.  A cross femoral graft was performed.  

VA outpatient treatment records, dated from January 1995 to 
May 1996, show that the veteran was treated for, in part, 
several non-service connected conditions.  In May 1996, an 
evaluation at the cardiovascular clinic showed an EKG 
consistent with left ventricular hypertrophy and a 
nonspecific T wave abnormality.  The veteran complained of 
fatigue and dyspnea on exertion.  The impression was that the 
shortness of breath and dyspnea on exertion could be due to 
congestive heart failure secondary to alcohol abuse or 
valvular heart disease or due to ischemic heart disease.  

Examinations were conducted by VA in May 1996.  On heart 
examination, the veteran complained of shortness of breath, 
angina on effort, and palpitations.  He also had pains in his 
legs and back, spreading down the left leg; and some cough.  
Objectively, the veteran had signs of chronic obstructive 
pulmonary disease.  The heart was enlarged on the right, with 
a 2/6 systolic ejection murmur.  Pulse rate was 60 and 
respirations were 20.  The veteran's blood pressure reading 
was 136/96.  

On general medical examination in May 1996, it was noted that 
the veteran was quite short of breath.  He said that he often 
spent nights sitting on the bedside gasping for air.  He 
otherwise slept on several pillows.  He reported having 
palpations and a rather fast heart rate at times.  Pertinent 
examination showed enlargement of the heart on the right, 
with rhythm that was regular.  A systolic ejection murmur, 
2/6, was noted.  Hear sounds could be heard in the back.  
Blood pressure as 136/96, pulse was 60 and respirations were 
18.  The diagnoses were essential hypertension, mitral 
stenosis with angina pectoris, chronic obstructive pulmonary 
disease, chronic sinusitis, recurrent disk herniation and 
peripheral vascular insufficiency.  

VA outpatient treatment records include a report from the 
cardiovascular clinic in September 1996.  At that time, the 
veteran was noted to have three-pillow orthopnea and dyspnea 
on exertion after 1 to 2 blocks.  A systolic murmur was noted 
on examination.  The assessment was left ventricular systolic 
dysfunction.  

The veteran's valvular heart disease is rated as rheumatic 
heart disease.  Under the criteria in effect prior to January 
1998, This disorder is rated 100 percent disabling with 
definite enlargement of the heart confirmed by roentgenogram 
and clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day, or other definite signs of 
beginning congestive failure; where more than sedentary 
employment is precluded.  With the heart definitely enlarged; 
severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; where more 
than light manual labor is precluded, a 60 percent rating is 
warranted.  38 C.F.R. § 4.104, Code 7000 (1997).  

The supplemental statement of the case in April 1999 cited 
the revised criteria for hypertensive heart disease, 38 
C.F.R. § 4.104, Diagnostic Code 7007 (1998), rather than 
those for valvular heart disease, at Diagnostic Code 7000.  
However, the criteria as revised effective January 12, 1998 
provide for the same criteria for 60 and 100 percent for both 
hypertensive and valvular heart disease (other than during 
active valvular heart infection and three months after 
cessation of therapy, which is not the case here).  

For a 60 percent rating there must be more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  For a 100 percent rating there must be 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

Although one outpatient treatment report indicated there was 
a possibility of congestive heart failure, the veteran's 
heart disorder is not clinically documented to be manifested 
by congestive heart failure.  Rather, he has dyspnea on 
exertion of 1 to 2 blocks, which is more than slight 
exertion, and definite heart enlargement, noted on EKG 
evaluation.  No pretibial pitting or other criteria for the 
100 percent rating have been noted.  Under these 
circumstances, the claim for an increased rating is denied.  

II.  Total Rating

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Service connection is currently in effect for valvular heart 
disease, rated 60 percent disabling.  This is the veteran's 
only service connected disability.  In addition to this 
disability, the veteran has other non-service-connected 
disorders.  These include chronic obstructive pulmonary 
disease, disk herniation at L5-S1, chronic sinusitis, and 
peripheral vascular insufficiency for which the veteran 
required surgery in 1994.  In his application for entitlement 
to a total rating by reason of individual unemployability due 
to service connected disabilities, the veteran stated that he 
had a high school education and work experience as a truck 
driver and a "boom operator" on a truck.  He stated that he 
had last worked full time in 1982 and had last worked part 
time in 1984.  

The disability associated with the veteran's heart disorder 
has been described above.  Additional evidence added to the 
record in association with this claim for a total rating 
includes documents associated with his claims for VA 
vocational rehabilitation.  These show that it was found that 
the veteran had an impairment of employability to which his 
service-connected disability materially contributed.  It was 
found that it was reasonably feasible for him to achieve a 
vocational goal, despite this serious employment handicap.  
When re-evaluated in 1996 it was found that he was not 
reasonably feasible for vocational rehabilitation.  The 
counselor's report indicated that the veteran had trained for 
over 13 months in a rehabilitation program.  After reviewing 
the veteran's work history, the report indicated that the 
veteran's service connected disability precluded him from 
most jobs that would otherwise be consistent with his 
interests, abilities and aptitude.  The veteran would like to 
work, but had finally realized that he simply could not 
overcome his physical restrictions to obtain and hold gainful 
employment.  The service connected disability was deemed to 
place the veteran at a substantial disadvantage in competing 
for employment with a non-disabled individual.  Therefore the 
service connected disability materially contributed to 
impairment to employability.  The severe physical disability 
and educational deficiencies could not be bypassed and thus 
vocational rehabilitation was not recommended, although the 
veteran was otherwise eligible.  

The 1996 vocational rehabilitation recommendation is 
persuasive evidence that the veteran meets the criteria for 
individual unemployability benefits.  This is, essentially, 
an opinion by a VA counselor that the veteran is incapable 
gainful employment.  Giving the veteran the benefit of the 
doubt, the Board finds that he is prevented from engaging in 
substantially gainful employment by reason of his service-
connected disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

An increased rating for valvular heart disease is denied.  A 
total rating by reason of individual unemployability due to 
service connected disabilities is granted subject to the 
controlling regulations governing the payment of monetary 
benefits.  



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals



 

